DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2020 and November 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 15 – 23, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Somichetty et al (US Patent Application Publication 2018/0131483), and further in view of Zhou et al (WIPO Publication 2020/032695). Hereinafter Somichetty, and Zhou.

Regarding claim 1, Somichetty discloses a method, performed by a user equipment (method performed by a UE, Fig. 8), the method comprising: 
a Single Cell Multicast Traffic Channel is scheduled (the UE receives a signal indicating whether frequency hopping is enabled for at least one of a multicast control channel or a multicast traffic channel, the signal including at least one of a first hopping indicator indicating whether frequency hopping is enabled for the multicast control channel or a second hopping indicator indicating whether frequency hopping is enabled for the multicast traffic channel, where the UE determines whether frequency hopping is enabled for the at least one of the multicast control channel or the multicast traffic channel based on whether there is an indication of frequency hopping activation for a multicast control channel (e.g., MCCH/SC-MCCH ) or a multicast traffic channel (e.g., one or more of the MTCHs/SC-MTCH), paragraphs [0085] – [0087]).
However, Somichetty does not explicitly disclose “receiving a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule.” Zhou discloses “receiving a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule” as 3 bits are used in the DCI for indicating the number of TBs are scheduled, the HARQ process index, and the NDI for HARQ process, where the number of TBs indicates whether 1 TB or 2 TBs are scheduled (paragraphs [708] – [714]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the bits indicating the number of TBs scheduled as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 2, Somichetty and Zhou disclose the method of claim 1, but Somichetty does not explicitly disclose wherein, to indicate that multiple transport blocks are scheduled, the scheduling configuration comprises a value explicitly specifying how many transport blocks are comprised in the multiple transport blocks.
Zhou discloses 3 bits are used in the DCI for indicating the number of TBs are scheduled, the HARQ process index, and the NDI for HARQ process, where the number of TBs indicates whether 1 TB or 2 TBs are scheduled (paragraphs [708] – [714]). The number of TBs is the value that specifies how many transport blocks.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the bits indicating the number of TBs scheduled as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 3, Somichetty and Zhou disclose the method of claim 1, but Somichetty does not explicitly disclose wherein the scheduling configuration does not explicitly specify how many transport blocks are scheduled, and the method further comprises interpreting the scheduling configuration as indicating that a preconfigured number of transport blocks are scheduled.
Zhou discloses the UE is configured by the base station to enable the feature of scheduling multiple transport blocks in the DCI, where the UE monitoring the search space preconfigured by the base station, including detecting the DCI format for scheduling the multiple transport blocks in the search space, and the multiple transport blocks of the multicast traffic is multiple transport blocks of the PDSCH carrying SC-MCCH or SC-MTCH (paragraphs [669] – [675]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE determining the preconfigured search space as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for detecting the multiple transport blocks scheduling. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 4, Somichetty and Zhou disclose the method of claim 1, but Somichetty does not explicitly disclose further comprising: 
monitoring the SC-MCCH for the scheduling configuration; 
in response to receiving the scheduling configuration, suspending the monitoring until all of the scheduled transport blocks are received; 
resuming the monitoring in response to receiving all of the scheduled transport blocks.
Zhou discloses the UE monitors or detects one or more DCI formats or newly introduced search space corresponding to the feature, and stops monitoring or detecting a part of the existing DCI formats or a part of the existing search space, where the UE stops detecting the existing DCI format for dynamically scheduling one transport block in the search space; the UE enables/activates the additional monitoring of the search space and/or detection of the DCI format, after at least one transport block of downlink/uplink traffic is scheduled by the existing mechanism, or when the reported BSR exceeds a predefined threshold, and disables/releases the additional monitoring of the search space and/or detection of the DCI format, after the uplink traffic transmission is ended, or when the reported BSR is below the predefined threshold (paragraphs [485] – [498]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE monitoring or detecting the DCI formats as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for activating or deactivating monitoring or detecting of DCI formats. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 5, Somichetty and Zhou disclose the method of claim 4, but Somichetty does not explicitly disclose further comprising failing to receive a further scheduling configuration within a threshold period after the monitoring is resumed, and in response, re-suspending the monitoring until additional transport blocks equal to the scheduled transport blocks in number are received.
Zhou discloses the UE monitors or detects one or more DCI formats or newly introduced search space corresponding to the feature, and stops monitoring or detecting a part of the existing DCI formats or a part of the existing search space, where the UE stops detecting the existing DCI format for dynamically scheduling one transport block in the search space; the UE enables/activates the additional monitoring of the search space and/or detection of the DCI format, after at least one transport block of downlink/uplink traffic is scheduled by the existing mechanism, or when the reported BSR exceeds a predefined threshold, and disables/releases the additional monitoring of the search space and/or detection of the DCI format, after the uplink traffic transmission is ended, or when the reported BSR is below the predefined threshold (paragraphs [485] – [498]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE monitoring or detecting the DCI formats as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for activating or deactivating monitoring or detecting of DCI formats. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 6, Somichetty and Zhou disclose the method of claim 4, but Somichetty does not explicitly disclose further comprising failing to receive a further scheduling configuration within a threshold period after the monitoring is resumed, and in response, re-suspending the monitoring until a preconfigured number of additional transport blocks are received, irrespective of how many transport blocks are indicated by the scheduling configuration as being scheduled.
Zhou discloses the UE monitors or detects one or more DCI formats or newly introduced search space corresponding to the feature, and stops monitoring or detecting a part of the existing DCI formats or a part of the existing search space, where the UE stops detecting the existing DCI format for dynamically scheduling one transport block in the search space; the UE enables/activates the additional monitoring of the search space and/or detection of the DCI format, after at least one transport block of downlink/uplink traffic is scheduled by the existing mechanism, or when the reported BSR exceeds a predefined threshold, and disables/releases the additional monitoring of the search space and/or detection of the DCI format, after the uplink traffic transmission is ended, or when the reported BSR is below the predefined threshold (paragraphs [485] – [498]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE monitoring or detecting the DCI formats as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for activating or deactivating monitoring or detecting of DCI formats. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 7, Somichetty and Zhou disclose the method of claim 1, but Somichetty does not explicitly disclose wherein: 
receiving the scheduling configuration comprises receiving the scheduling configuration during a modification period of a plurality of successive modification periods; and 
the method further comprises refraining from adopting the scheduling configuration until the modification period has elapsed and the next successive modification period after the modification period has commenced.
Zhou discloses the UE monitors or detects one or more DCI formats or newly introduced search space corresponding to the feature, and stops monitoring or detecting a part of the existing DCI formats or a part of the existing search space, where the UE stops detecting the existing DCI format for dynamically scheduling one transport block in the search space; the UE enables/activates the additional monitoring of the search space and/or detection of the DCI format, after at least one transport block of downlink/uplink traffic is scheduled by the existing mechanism, or when the reported BSR exceeds a predefined threshold, and disables/releases the additional monitoring of the search space and/or detection of the DCI format, after the uplink traffic transmission is ended, or when the reported BSR is below the predefined threshold (paragraphs [485] – [498]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE monitoring or detecting the DCI formats as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for activating or deactivating monitoring or detecting of DCI formats. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 8, Somichetty and Zhou disclose the method of claim 1, but Somichetty does not explicitly disclose wherein the scheduling configuration further indicates a change to a semi-persistent scheduling configuration of the SC-MTCH.
Zhou discloses the DCI includes DCI for activating and/or releasing an SPS process, where the DCI includes a period or a scheduling interval of the SPS, a number of times resources used by the multiple transport blocks are validated, and the SPS period or SPS scheduling interval carries the number of times the resources used for the multiple transport blocks are validated in the DCI for an uplink and/or downlink transmission, including: the number of times the resources are validated being carried in the DCI and/or an SPS indirect release delay being carried in the DCI (paragraphs [457] – [463]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the DCI activating and/or releasing SPS process as taught by Zhou, to improve the Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 9, Somichetty and Zhou disclose the method of claim 8, but Somichetty does not explicitly disclose wherein the change to the SPS configuration comprises activation of SPS.
Zhou discloses the DCI includes DCI for activating and/or releasing an SPS process, where the DCI includes a period or a scheduling interval of the SPS, a number of times resources used by the multiple transport blocks are validated, and the SPS period or SPS scheduling interval carries the number of times the resources used for the multiple transport blocks are validated in the DCI for an uplink and/or downlink transmission, including: the number of times the resources are validated being carried in the DCI and/or an SPS indirect release delay being carried in the DCI (paragraphs [457] – [463]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the DCI activating and/or releasing SPS process as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 15, Somichetty discloses a method, performed by a network node (base station), the method comprising: 
	transmitting a scheduling configuration, over a Single Cell Multicast Control Channel, that indicates whether a Single Cell Multicast Traffic Channel is scheduled (base station transmits a signal indicating whether frequency hopping is enabled for at least one of a multicast control channel or a multicast traffic channel, the signal including at least one of a first hopping indicator indicating whether frequency hopping is enabled for the multicast control channel or a second hopping indicator indicating whether frequency hopping is enabled for the multicast traffic channel, where the base station configures the at least one hopping pattern for the at least one of the multicast control channel or the multicast traffic channel based on a cell specific hopping pattern, paragraphs [0108] – [0110]).
However, Somichetty does not explicitly disclose “transmitting a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule.” Zhou discloses “transmitting a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule” as 3 bits are used in the DCI for indicating the number of TBs are scheduled, the HARQ process index, and the NDI for HARQ process, where the number of TBs indicates whether 1 TB or 2 TBs are scheduled (paragraphs [708] – [714]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the bits indicating the number of TBs scheduled as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 16, Somichetty and Zhou disclose the method of claim 15, but Somichetty does not explicitly disclose wherein, to indicate that multiple transport blocks are 
Zhou discloses 3 bits are used in the DCI for indicating the number of TBs are scheduled, the HARQ process index, and the NDI for HARQ process, where the number of TBs indicates whether 1 TB or 2 TBs are scheduled (paragraphs [708] – [714]). The number of TBs is the value that specifies how many transport blocks.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the bits indicating the number of TBs scheduled as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 17, Somichetty and Zhou disclose the method of claim 15, but Somichetty does not explicitly disclose further comprises indicating that a preconfigured number of transport blocks are scheduled by refraining from explicitly specifying in the scheduling configuration how many transport blocks are scheduled.
Zhou discloses the UE is configured by the base station to enable the feature of scheduling multiple transport blocks in the DCI, where the UE monitoring the search space preconfigured by the base station, including detecting the DCI format for scheduling the multiple transport blocks in the search space, and the multiple transport blocks of the multicast traffic is multiple transport blocks of the PDSCH carrying SC-MCCH or SC-MTCH (paragraphs [669] – [675]).
Somichetty and Zhou before him or her, to incorporate the UE determining the preconfigured search space as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for detecting the multiple transport blocks scheduling. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 18, Somichetty and Zhou disclose the method of claim 15, Somichetty discloses further comprising transmitting the scheduled transport blocks in accordance with the scheduling configuration (the base station transmits multicast transmissions in the at least one of the multicast control channel or the multicast traffic channel based on the at least one hopping pattern when the frequency hopping is enabled for the at least one of the multicast control channel or the multicast traffic channel, paragraph [0113]).

Regarding claim 19, Somichetty and Zhou disclose the method of claim 18, but Somichetty does not explicitly disclose further comprising refraining from transmitting a further scheduling configuration within a threshold period after having transmitted the scheduled transport blocks, and in response, transmitting additional transport blocks equal to the scheduled transport blocks in number in accordance with the scheduling configuration.
Zhou discloses the UE monitors or detects one or more DCI formats or newly introduced search space corresponding to the feature, and stops monitoring or detecting a part of the existing DCI formats or a part of the existing search space, where the UE stops detecting the existing DCI format for dynamically scheduling one transport block in the search space; the UE enables/activates the additional monitoring of the search space and/or detection of the DCI format, after at least one transport block of downlink/uplink traffic is scheduled by the existing mechanism, or when the reported BSR exceeds a predefined threshold, and disables/releases the additional monitoring of the search space and/or detection of the DCI format, after the uplink traffic transmission is ended, or when the reported BSR is below the predefined threshold (paragraphs [485] – [498]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE monitoring or detecting the DCI formats as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for activating or deactivating monitoring or detecting of DCI formats. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 20, Somichetty and Zhou disclose the method of claim 18, but Somichetty does not explicitly disclose further comprising refraining from transmitting a further scheduling configuration within a threshold period after having transmitted the scheduled transport blocks, and in response, transmitting a preconfigured number of additional transport blocks, irrespective of how many transport blocks are indicated by the scheduling configuration.
Zhou discloses the UE monitors or detects one or more DCI formats or newly introduced search space corresponding to the feature, and stops monitoring or detecting a part of the existing DCI formats or a part of the existing search space, where the UE stops detecting the existing DCI format for dynamically scheduling one transport block in the search space; the UE enables/activates the additional monitoring of the search space and/or detection of the DCI format, after at least one transport block of downlink/uplink traffic is scheduled by the existing mechanism, or when the reported BSR exceeds a predefined threshold, and disables/releases the additional monitoring of the search space and/or detection of the DCI format, after the uplink traffic transmission is ended, or when the reported BSR is below the predefined threshold (paragraphs [485] – [498]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE monitoring or detecting the DCI formats as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for activating or deactivating monitoring or detecting of DCI formats. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 21, Somichetty and Zhou disclose the method of claim 15, but Somichetty does not explicitly disclose wherein: 
transmitting the scheduling configuration comprises transmitting the scheduling configuration during a modification period of a plurality of successive modification periods; and 
the scheduled single transport block or multiple transport blocks are scheduled to be transmitted in the next successive modification period after the modification period.
Zhou discloses the UE monitors or detects one or more DCI formats or newly introduced search space corresponding to the feature, and stops monitoring or detecting a part of the existing DCI formats or a part of the existing search space, where the UE stops detecting the existing DCI format for dynamically scheduling one transport block in the search space; the UE enables/activates the additional monitoring of the search space and/or detection of the DCI format, after at least one transport block of downlink/uplink traffic is scheduled by the existing mechanism, or when the reported BSR exceeds a predefined threshold, and disables/releases the additional monitoring of the search space and/or detection of the DCI format, after the uplink traffic transmission is ended, or when the reported BSR is below the predefined threshold (paragraphs [485] – [498]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the UE monitoring or detecting the DCI formats as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for activating or deactivating monitoring or detecting of DCI formats. The motivation for doing so would have been to improve the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 22, Somichetty and Zhou disclose the method of claim 15, but Somichetty does not explicitly disclose wherein the scheduling configuration further indicates a change to a semi-persistent scheduling (SPS) configuration of the SC-MTCH.
Zhou discloses the DCI includes DCI for activating and/or releasing an SPS process, where the DCI includes a period or a scheduling interval of the SPS, a number of times resources used by the multiple transport blocks are validated, and the SPS period or SPS scheduling interval carries the number of times the resources used for the multiple transport blocks are validated in the DCI for an uplink and/or downlink transmission, including: the number of times the resources are validated being carried in the DCI and/or an SPS indirect release delay being carried in the DCI (paragraphs [457] – [463]).
Somichetty and Zhou before him or her, to incorporate the DCI activating and/or releasing SPS process as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 23, Somichetty and Zhou disclose the method of claim 22, but Somichetty does not explicitly disclose wherein the change to the SPS configuration comprises activation of SPS.
Zhou discloses the DCI includes DCI for activating and/or releasing an SPS process, where the DCI includes a period or a scheduling interval of the SPS, a number of times resources used by the multiple transport blocks are validated, and the SPS period or SPS scheduling interval carries the number of times the resources used for the multiple transport blocks are validated in the DCI for an uplink and/or downlink transmission, including: the number of times the resources are validated being carried in the DCI and/or an SPS indirect release delay being carried in the DCI (paragraphs [457] – [463]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the DCI activating and/or releasing SPS process as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 31, Somichetty discloses a user equipment (apparatus, Fig. 10) comprising: 
a processor (processor, Fig. 10, paragraph [0103]) and a memory (computer-readable medium/memory, Fig. 10, paragraph [0103]), the memory containing instructions executable by the processor whereby the UE is configured to (the processor includes the execution of software stored on the computer-readable medium/memory, where the software causes the processing system to perform the various functions when executed by the processor, paragraph [0103]): 
receive a scheduling configuration, over a Single Cell Multicast Control Channel, that indicates whether a Single Cell Multicast Traffic Channel is scheduled (the UE receives a signal indicating whether frequency hopping is enabled for at least one of a multicast control channel or a multicast traffic channel, the signal including at least one of a first hopping indicator indicating whether frequency hopping is enabled for the multicast control channel or a second hopping indicator indicating whether frequency hopping is enabled for the multicast traffic channel, where the UE determines whether frequency hopping is enabled for the at least one of the multicast control channel or the multicast traffic channel based on whether there is an indication of frequency hopping activation for a multicast control channel (e.g., MCCH/SC-MCCH ) or a multicast traffic channel (e.g., one or more of the MTCHs/SC-MTCH), paragraphs [0085] – [0087]).
However, Somichetty does not explicitly disclose “receive a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule.” Zhou discloses “receive a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule” as 3 bits are used in the DCI for indicating the number of TBs are scheduled, the HARQ process index, and the NDI for HARQ process, where the number of TBs indicates whether 1 TB or 2 TBs are scheduled (paragraphs [708] – [714]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the bits indicating the number of TBs scheduled as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Regarding claim 35, Somichetty discloses a network node (apparatus, Fig. 13) comprising: 
a processor (processor, Fig. 13, paragraph [0123]) and a memory (computer-readable medium/memory, Fig. 13, paragraph [0123]), the memory containing instructions executable by the processor whereby the network node is configured to (the processor includes the execution of software stored on the computer-readable medium/memory, where the software causes the processing system to perform the various functions when executed by the processor, paragraphs [0123]): 
transmit a scheduling configuration, over a Single Cell Multicast Control Channel, that indicates whether a Single Cell Multicast Traffic Channel is scheduled (the UE receives a signal indicating whether frequency hopping is enabled for at least one of a multicast control channel or a multicast traffic channel, the signal including at least one of a first hopping indicator indicating whether frequency hopping is enabled for the multicast control channel or a second hopping indicator indicating whether frequency hopping is enabled for the multicast traffic channel, where the UE determines whether frequency hopping is enabled for the at least one of the multicast control channel or the multicast traffic channel based on whether there is an indication of frequency hopping activation for a multicast control channel (e.g., MCCH/SC-MCCH ) or a multicast traffic channel (e.g., one or more of the MTCHs/SC-MTCH), paragraphs [0085] – [0087]).
However, Somichetty does not explicitly disclose “transmit a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule.” Zhou discloses “transmit a scheduling that indicates whether one of a single transport block and multiple transport blocks are schedule” as 3 bits are used in the DCI for indicating the number of TBs are scheduled, the HARQ process index, and the NDI for HARQ process, where the number of TBs indicates whether 1 TB or 2 TBs are scheduled (paragraphs [708] – [714]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Somichetty and Zhou before him or her, to incorporate the bits indicating the number of TBs scheduled as taught by Zhou, to improve the configuration information received/transmitted by Somichetty for the motivation of improving the transmission efficiency of the system (paragraph [37] of Zhou).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHATTERJEE et al – the UE transmits to a Single-Cell Point-To-Multipoint (SC-PTM) base station, multicast service preference information, including at least one of a Coverage Enhancement (CE) mode or a maximum Transport Block Size (TBS) of the UE, and monitors a common search space (CSS) of a MTC Physical Downlink Control Channel (MPDCCH) or Narrowband Physical Data Control Channel (NPDCCH) for the scheduling of a Physical Downlink Shared Channel (PDSCH) or a Narrowband Physical Downlink Shared Channel (NPDSCH) to obtain downlink control information (DCI) that includes configuration information relating to a Single-Cell Multicast Control Channel (SC-MCCH)
CHEN et al – transmits multicast channel data according to a multicast search space, where the multicast channel data includes at least one of multicast control channel data, multicast traffic channel data and multicast control channel change notification data
AI et al – the multicast service service information change notification method comprises: an access network element sends to a UE a multicast service information update command; and the access network element indicates multicast service information to the UE service

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468